DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in Group I being drawn to a compounder system in the reply filed on February 10, 2021 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II drawn to the vial puck drawn to claims 11-16 and Group III drawn to the method consisting of claims 17-20. Election was made without traverse in the reply filed on February 10, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the needleless fluid port in claim 1, the needless vent port in claim 1, a first and second extension member in claim 5, the fluid pathway of the cannula to the needless fluid port in claim 6, and a gas pathway of the cannula to the needless vent port in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
	In claim 1, the limitation “needless vent port” seen in line 8 of the claim will have the broadest reasonable interpretation as any port that is capable of venting that is defined as an opening that is needless that allows for the escape of gas or liquid or for the relief of pressure (See: https://www.merriam-webster.com/dictionary/vent).
	In claim 7, the limitation “a check valve” seen in line 4 of the claim will have the broadest reasonable interpretation as a valve that allows for one-way flow (See: https://www.merriam-webster.com/dictionary/check%20valve).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites the limitations “a first extension member” and “a second extension member” in lines 1-2 of the claim. While the extension members are described in the specification submitted September 24, 2019 in paragraph [0188] and is potentially seen in the drawings such as in Figure 59, it is unclear as to what the extension members consist of and the corresponding “first and second internal bellows” seen in line 4 of the claim. For purposes of examination, “a first and second extension member” will be considered as any extension on the first and second bellows of the cartridge for the needleless fluid port and needless vent port, and the limitation “first and second internal bellows” will be considered as bellows on the vial puck. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the needless fluid port and needleless vent port are connected as well as the controllable fluid pathways are connected to the pump mechanism as it is essential to know how the components are connected as well as it is critical to know the structure of the needleless fluid and vent ports. The structure of the needless fluid port and needless vent port are not recited including where the needless vent port vents to such as the atmosphere or to the cartridge. For purposes of examination, the claim will be examined as a cartridge that contains the elements of a plurality of controllable fluid pathways, a pump mechanism, a needless fluid port, and a needless vent port. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the protrusion actuating the cannula and the cannula coupling the needless fluid port and the needless vent port to a vial containing a drug. It is critical that the structural relationship between the elements are recited as it is unclear how the protrusion and cannula couple the needless fluid port and needless vent port to the vial. For purposes of examination, the claim . 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the coupling of a fluid pathway of the cannula to the needleless fluid port and a gas pathway of the cannula to the needless vent port seen in lines 5-6. It is essential that the structure is stated how the fluid pathway of the cannula to the needleless fluid port and the gas pathway of the cannula to the needless vent port are connected. For purposes of examination, the coupling of a fluid pathway of the cannula to the needleless fluid port and a gas pathway of the cannula to the needless vent port seen in lines 5-6 of the claim will be considered as any cannula that has a gas pathway and a fluid pathway that can connect to a needleless fluid port and needless vent port. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Hachey (US 9849236 B2).
Regarding Claim 1:
Hachey discloses a portable electronic fluid dispenser that has:
A compounder system (Column 2, Lines 10-15, the portable electronic fluid dispenser is the compounder system as it provides custom-made concentrations), comprising: 
a cartridge (170, Figure 1A)  having: 
a plurality of controllable fluid pathways (Column 4, Lines 39-48) fluidly coupled to at least one diluent port (See Annotated Figure 1A below) and a receiving container port (See Annotated Figure 1A below), 
a pump mechanism (140, Figure 1A) actuable to pump a fluid within the plurality of controllable fluid pathways (Column 4, Lines 63-67 to Column 5, Lines 1-11), 
a needleless fluid port (160, Figure 1A and Column 4, Lines 48-54) having a first bellows (496, Figure 3, the resilient seal element is the bellows), and 
a needleless vent port having a second bellows (Column 4, Lines 48-54, the cartridge can have one or more needless connectors that can have bellows).








(Annotated by Examiner)

    PNG
    media_image1.png
    926
    1102
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hachey in view of Kestenbaum (US 5429256 A) in further view of Mansour (US 20140261876 A1).
Regarding Claim 2:
Hachey discloses:

Hachey does not disclose:
Wherein the cartridge further comprises a protrusion configured to actuate a cannula of a vial puck to couple the needleless fluid port and the needleless vent port to a vial containing a drug.
	Kestenbaum teaches a drug withdrawal system for a container that has:
Wherein the cartridge (38, Figure 5, the syringe is the cartridge) further comprises a protrusion (44, Figure 5, the syringe shaft is the protrusion) configured to actuate a cannula (36, Figure 3, the lance is the cannula) of a vial puck (30 and 14, Figure 5, the adapter and chassis are the vial puck) of a vial (8, Figure 3) containing a drug (Column 4, Lines 25-27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hachey to include wherein the cartridge further comprises a protrusion configured to actuate a cannula of a vial puck to a vial containing a drug as taught by Kestenbaum with the motivation to withdraw medicine from the vial while reducing the chances of accidental needle prick.
	Hachey and Kestenbaum do not teach:
A cannula of a vial puck to couple the needleless fluid port and the needleless vent port to a vial containing a drug.
	Mansour teaches a vial access cap and syringe that has:
A cannula (160, Figure 1A) of a vial puck (100, Figure 3) to couple the needleless fluid port (310, Figure 3, the fluid flow path is the needless fluid port) and the needleless vent port (320, Figure 3, the gas flow path is the needless vent port) to a vial (110, Figure 3) containing a drug (10, Figure 3, the fluid is the drug).


Regarding Claim 6:
Hachey discloses:
	A compounder system (Column 2, Lines 10-15).
Hachey does not disclose:
Further comprising the vial puck, wherein the vial puck is configured to attach to the vial, wherein the cannula is configured to be disposed completely within the vial puck until actuation by the protrusion of the cartridge and to be extended into the vial by the protrusion to couple a 2Application No.: 16/497,186 fluid pathway of the cannula to the needleless fluid port and a gas pathway of the cannula to the needleless vent port.
	Kestenbaum teaches:
Further comprising the vial puck (14 and 30, Figure 3), wherein the vial puck (14 and 30, Figure 3) is configured to attach (Figure 4, the vial puck is attached to the vial) to the vial (8, Figure 4), wherein the cannula (36, Figure 3) is configured to be disposed completely within the 
	Hachey and Kestenbaum do not teach:
Wherein the cannula to be extended into the vial by the protrusion to couple a 2Application No.: 16/497,186 fluid pathway of the cannula to the needleless fluid port and a gas pathway of the cannula to the needleless vent port.
	Mansour teaches:
Wherein the cannula (160, Figure 1A) is in the vial (110, Figure 1A) and the protrusion (212, the male fitting is the protrusion) to couple a 2Application No.: 16/497,186 fluid pathway (162, Figure 1A) of the cannula (160, Figure 1A) to the needleless fluid port (310, Figure 3) and a gas pathway (164, Figure 1A) of the cannula (160, Figure 1A) to the needleless vent port (320, Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hachey and Kestenbaum to include wherein the cannula is in the vial and the protrusion to couple a 2Application No.: 16/497,186 fluid pathway of the cannula to the needleless fluid port and a gas pathway of the cannula to the needleless vent port as taught by Mansour with the motivation to provide a gas pathway for venting while liquid is being withdrawn from the vial.  It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the needleless fluid port and needleless vent port (Column 4, Lines 48-54) of Hachey could be connected when the cannula (160, Figure 1A) of the vial puck (100, Figure 3) of Mansour are connected to the vial as seen in Kestenbaum.

Regarding Claim 7:


Regarding Claim 8:
The above-discussed combination of Hachey, Kestenbaum, and Mansour accounts for this subject matter where Kestenbaum teaches wherein the vial puck (14 and 30, Figure 4) is configured to snap fit (Column 3, Lines 59-62) to the vial (8, Figure 4) when the vial (8, Figure 4) is in a recess (See Annotated Figure 3 below) formed by the vial puck (14 and 13, Figure 4).
Kestenbaum, Figure 3
(Annotated by Examiner)

    PNG
    media_image2.png
    648
    633
    media_image2.png
    Greyscale


Regarding Claim 9:
The above-discussed combination of Hachey, Kestenbaum, and Mansour accounts for this subject matter where Kestenbaum teaches wherein the cannula (36, Figure 4) is configured to extend into a portion (Column 4, Lines 9-18) of the vial (8, Figure 3) that is disposed within the recess (See Annotated Figure 3 above).

Regarding Claim 10:
The above-discussed combination of Hachey, Kestenbaum, and Mansour accounts for this subject matter where Kestenbaum teaches wherein the cannula (36, Figure 3) comprises a tip configured to pierce (Column 4, Lines 9-18) a vial stopper (12, Figure 3) of the vial (8, Figure 3).

Potential Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Further search and consideration will be done if the claims overcome the 35 U.S.C. 112 (b) rejection and were placed in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamen (US 20110230825 A1) teaches a system for drug preparation and delivery that has a cartridge, a plurality of controllable fluid pathways, a fluid port, and a vent port. 

Wong (US 20060106360 A1) teaches a cannula that has a fluid pathway, a gas pathway, a vent, and a check valve. 
Ariagno (US 20120053555 A1) teaches an assembly to facilitate user reconstitution that has a vial, a vial puck, fluid pathway, a gas pathway, and a vent. 
Kriheli (US 8196614 B2) teaches an apparatus for contamination-free transfer of liquid that has a vial, a vial puck, fluid pathway, and a gas pathway.
Reynolds (US 20060155257 A1) teaches a pharmaceutical delivery system that has a vial puck, a fluid pathway, and a gas pathway.
Kramer (US 6050978 A) teaches a compounder system that has a cartridge, a pump mechanism, and a plurality of controllable fluid pathways. 
Orr (US 605978 A) teaches a needless valve connector that has bellows. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        

/Timothy P. Kelly/
Primary Examiner, Art Unit 3753